Title: From Louisa Catherine Johnson Adams to George Washington Adams, 26 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 26 May 1818
				
				I do not recollect whether I answered your last Letter my memory not being remarkably good and keeping no account of dates but I rather think I did not in consequence of your father having undertaken it. I thank you for your attention in sending me the North American Review but your father has it at the Office now, so that it will not be worth your while to take that trouble any longer You will however continue to write me who are the authors of the different pieces as that excites an interest I should not otherwise feel in the work—Tell me who wrote the critique of Moore’s Llala Rookh. It is a little pedantic and affected and in censuring the general want of morality of Moore it is not necessary to divest him of his genius which must be allowed to be of a very superior last as a Poet and that soul of harmony which breathes in almost every line that melody which steals upon the senses and bewitches the understanding must and will stamp him a great Poet spite of all the criticisms in the world—I agree with the writer of the piece that he (Moore) is frequently affected, that there is often too much appearance of labour or deep research in his poetry, but I cannot think he is ever cold, and that being must be colder than marble who discovers this fault in Moores works—His want of morality is the great and dreadful fault which degrades every thing this man write and turns all his beauties into blemishes  it is his immorality his perpetual love of the most disgusting vice which as this writer justly says breaks out in his most sacred performances and tarnishes his best undertakings—I know Mr. Moore—he is of an ardent disposition, dissolute in his habits, fascinating in his manners, and possessing talents of a very superior order, for which he is courted and admired wherever he appears: he is said to be an excellent Son, and a most affectionate brother, and to possess many amiable traits of character; but his feelings or sensibilities are very quick and he was early corrupted in the highest school of vice in England where promises and patronage were held out to him as lures to continue to charm the hours of his dissolute protector and when he grew tired of poverty and wasted with expection he was discarded because in one of the scenes of his merriment his wit overleapt his prudence and he returned home with all his hopes blasted to dip that pen in gall against the man he had  been used to flatter and who could so basely forsake him for what he terms a jest—Thus you see my beloved Son friendships form  among men of this stamp are among the greatest misfortunes that can befal us, as they frequently lure us on to waste that period of life which is the most important to us, in acquiring habits that must terminate in ruining our prospects and perverting our principles, so as to unfit us for living respectably in this world, and to make us look forward with dread and horror to the next, for that dread monitor within us can neither be Silenced by the theories of philosophy nor flattered by the vanity of our boasted human reason. that you may avoid all these rocks and quicksands is the ardent prayer of your Mother
				
					L C A.
				
				
			